Title: To George Washington from John Dandridge, 2 April 1789
From: Dandridge, John
To: Washington, George



Sir,
New Kent [Va.] April 2d 1789

I received your letter of the 26th Ultmo, yesterday, with the inclosures—I assure you, that I am sensible of the indulgence you have continually afforded to my Father’s Estate and of your present offer to extend it: But so sensible, also, am I, of the great difficulty in raising cash at present, and so anxious am I to adjust the claims against the Estate, that I shall take the price

fixed on by Colo. Lewis as the value of my land in Gloucester, and shall hold myself ready to make a conveyance agreeable to your directions.
I purchased the land with a view of securing a bad Debt to the Estate, at the price of eight hundred and fifty pounds, about twelve months since—At that time it was thought a low price, and land of the same quality, near it, has since been sold on credit for three pounds the acre: However, rather than sell on credit and be at the expence and risk of collection, I think myself justifiable in conveying it to you on the terms of your Letter.
Harry Innes esqr. of Kentuckey, who contracted with my Father for a moiety of his Land in that country, promised to make me some considerable payments this Spring, thro’ the hands of Genl Wilkinson, who has gone down to the Spanish Settlements with Tobacco: Whatever I shall receive on that account will be reserved for your use, to be applied to discharge your demands against Mr Custis’s Estate, and my Fathers’.
You will be so good as to present my duty to my Aunt & my Love to my Sister & cousins. I am, Sir, with sincere respect your obliged, obt Sert

J. Dandridge

